Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 06/10/22.
	Claims 16-33 are pending with claims 17 (species) and 24-33 withdrawn from consideration.
	The IDS statements filed 04/13/22 and 07/06/22 have been considered.  Initialed copies accompany this action. 
	Applicant’s amendment filed 06/10/22 has overcome the previous 112 rejection(s) of record.  The rejection is withdrawn.
	The previous prior art rejection over Brown US 5,345,212 is withdrawn in view of applicant’s amendment and remarks.
	Note the below new grounds of rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16, 18, 20, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al US 4,963,187.
Kondo discloses paste composition which is composed, by weight, of 100 parts of Pt, 0.5 to 5 parts of Ag, 0.1 to 1 part of CuO, and 2 to 10 parts of a low thermal expansion frit, which may also contain up to 100 parts of Au. Another metallizing paste is composed, by weight, of 100 parts of Pd, 0.5 to 4 parts of Ag, 0.1 to 1 part of CuO, and 1 to 10 parts of a low thermal expansion frit, which may also contain up to 50 parts of Au. A low thermal expansion circuit board with multi-layers is made up to a low thermal expansion substrate such as crystallized glass, A1N, SiC, Si3 N4 etc. and metallized layers formed on the surface of the substrate based on the abovementioned metallizing pastes comprising crystallized glass type materials (Abstract).  In addition to 100 parts Pt powder (0.2-3.5 microns) and binder/solvent (e.g. ethyl cellulose)(Col 5, lines 25-35), the reference teaches the addition of 2-10 parts glass frit, including species such as BaO-Al2O3-SiO2 (Table 1: Col 4, lines 1-11). Each of examples 1-5 in Table 3 contain 100 parts Pt powder and 7 parts glass frit (I.e. metal oxides), wherein the glass frit comprises ZnO 4 wt%, MgO 13%, Al2O3 23%, SiO2 58%, B2O3 1%, and P2O5 1% (col 7, lines 31-50). The disclosed glass ratio (I.e. metal oxides 6.54% with respect to total Pt powder and metal oxides) and composition specifically meets each of the above instantly claimed ratio and oxide limitations.
	The reference is anticipatory.
Claim(s) 19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al US 4,963,187.
Kondo et al US 4,963,187 is relied upon as set forth above.
With respect to dependent claim 19, while the Kondo teaches Pt powder with a particle size of 0.2-3.5 microns, the reference does not specify the claimed D10, D90, purity or BET area.  However, the examiner respectfully submits that the skilled artisan would have to utilize only routine testing in order to arrive at optimal properties for these known result effective in order to tailor the electrical properties of the resultant metallic layer.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Likewise, with respect to dependent claims 21-22, the examiner submits that the selection of optimal proportions of oxide components would have been a matter of routine experimentation for the skill artisan as the tailoring of such is known to optimize the deposition and/or adhesion characteristics of the paste compositions.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
September 14, 2022